This is an appeal from a judgment of the Supreme Court, upon verdict had in favor of the plaintiff, in a cause tried at the Bergen Circuit and is argued before us under fifteen points. *Page 556 
Points one, two, three and five are directed at alleged errors in rulings of the trial court in admitting and rejecting evidence. We find no error in such rulings.
Point four is directed at the alleged error of the trial court in permitting the plaintff to walk before the jury for the purpose of exhibiting to them that he walked with a limp. We find no error therein.
Points six and seven are that the trial court erred in refusing to nonsuit as to either or both defendants. Such action was proper because there was proof of negligence requiring the submitting of that question to the jury.
Point eight is that the trial court erred in refusing to nonsuit on the ground that the plaintiff was guilty of contributory negligence. But there was no error in this direction. The proofs were such as to make this a jury question and it would have been error to withhold it from the jury.
Points nine, ten, eleven and twelve, thirteen and fourteen are directed to the refusal of the trial court to direct the verdict in favor of either or both of the defendants. We find no error in the rulings and action complained of.
The remaining point, fifteen, complains that it was error to instruct the jury as follows: "Now, if the driver of the automobile was guilty of negligence, of course, you could impute the same negligence to the owner of the car."
This instruction, considered in connection with other portions of the charge directed to the same subject, and also considered with the proofs in the cause, was not erroneous.
The judgment under review is affirmed.
For affirmance — THE CHANCELLOR, CHIEF JUSTICE, TRENCHARD, PARKER, LLOYD, CASE, BODINE, DONGES, HEHER, VAN BUSKIRK, KAYS, HETFIELD, DEAR, WELLS, DILL, JJ. 15.
For reversal — None. *Page 557